DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,485,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader and thus fully met by claim 1 of U.S. Patent No. 9,485,403.

Current Application					U.S. Patent No. 9,485,403






































21. (New) A camera comprising a touchpad fitted with a solid overlay, the solid overlay having at least two cutouts on its surface, such that (1) the at least two cutouts provide defined areas for touch sensing on the touch pad and (2) each defined area for touch sensing corresponds to a defined camera function for a controller of the camera.
1. A camera system comprising: a) an image sensor; b) an electronic display operable as a viewfinder and configured to display a current scene being viewed by the image sensor; c) a memory; d) a wink detecting subsystem comprising a light emitter configured to emit light toward a camera user's eye, and a light detector configured to: (i) sense reflected light from the eye; and (ii) output electronic data corresponding to the reflected light from the eye; e) a controller coupled to the image sensor, electronic display, subsystem, and memory, and being configured to: (i) process image data generated by the image sensor to display a current scene viewed by the image sensor on the electronic display; (ii) receive, from the subsystem: (1) first electronic data indicating that the user is gazing at the electronic display based on the reflected light from the user's eye; (2) second electronic data indicating that the user's eye has closed based on an interruption in the reflected light from the user's eye; and (3) third electronic data indicating that the user's eye has opened based on the reflected light from the user's eye; (iii) determine when the user's eye has winked based at least in part on the first, second and third electronic data by measuring the length of time between the second electronic data and the third electronic data and determining that the user's eye closed for a threshold amount of time to distinguish the wink from a blink; and (iv) in response to determining that the user's eye has winked, initiate a first camera function; f) a touchpad fitted with a solid overlay, the solid overlay having at least two cutouts on its surface, such that (1) the at least two cutouts provide defined areas for touch sensing on the touch pad and (2) each defined area for touch sensing corresponds to a defined camera function for the camera controller.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lunsford, et al. (US 7,479,943) teaches a touch screen display with a removable template.
Huppi (US 2006/0256090) teaches a touch screen with a mechanical overlay.
Schrock (US 5,987,228) teaches a camera with a touch pad controller that utilizes an overlay over the touch screen.
Harris (US 3,777,222) teaches a touch screen with a light transmissive overlay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
November 4, 2022